Order, Supreme Court, New York County (Louis York, J.), entered on or about July 6, 2000, which granted defendants’ motion for summary judgment dismissing the complaint, and denied plaintiff’s cross motion for partial summary judgment, unanimously affirmed, without costs.
The motion court properly pierced plaintiff’s corporate veil. While the claims made herein are not barred by the prior divorce action between plaintiff’s principal and the individual defendant, in which the court never reached matters of equitable distribution, neither are such claims amenable to resolution by way of corporate law given the transparency of the corporate entities. Concur — Rosenberger, J. P., Williams, Ellerin, Buckley and Marlow, JJ.